Citation Nr: 0025710	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung disability, 
claimed as the residual of coccidioidomycosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
1959; from October 1961 to August 1962; from October 1962 to 
February 1966; and from March 1966 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1995.  A hearing was held in May 1998 in 
Washington, D.C., before the undersigned, who is a member of 
the Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & 
2000).  In January 1999, the Board found, inter alia, that 
new and material evidence had been submitted to reopen the 
claim for service connection for coccidioidomycosis, and 
remanded the matter for further development.  The case has 
now been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  Service connection for chronic obstructive pulmonary 
disease was denied by the RO in July 1986 and January 1995. 

2.  Evidence received since that time includes medical 
evidence attributing the onset of the veteran's current lung 
problems to service, as well as diagnoses of chronic 
obstructive pulmonary disease and emphysema.

3.  Chronic obstructive pulmonary disease, including 
emphysema, had its onset in service.

4.  The veteran does not currently have residuals of 
coccidioidomycosis.  


CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease, including 
emphysema, was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1999).

2.  Residuals of coccidioidomycosis were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the January 1999 decision and remand, the Board found the 
claim for service connection for coccidioidomycosis to be 
well-grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

A.  Factual Background

Service medical records show that the veteran was 
hospitalized for ten days during October 1967 for evaluation 
and treatment of an upper respiratory illness.  Six weeks 
prior to admission, a routine cocci skin test had returned 
positive.  Subsequently, the veteran developed upper 
respiratory symptoms, progressing into chills, fever, 
delirium and night sweats.  Laboratory findings included a 
positive cocci skin test, and a negative cocci serology.  
Chest X-rays reportedly showed pneumonitis in the left 
lingular lobe, of undetermined etiology.  Reviews of the X-
ray reports showed that X-rays taken the day after his 
admission showed a nodular pulmonary parenchymal infiltrate 
involving the left upper lobe.  The right lobe was entirely 
clear.  The radiographic appearance was suggestive of chronic 
granulomatous disease.  The impression was right [sic] upper 
lobe infiltrate, with active granulomatous disease to be 
ruled out.  X-rays taken several days after his discharge, 
for the purpose of ruling out cocci, showed that the 
previously mentioned soft tissue density was no longer seen, 
and that the area of pneumonitis was clear.  The impression 
was normal chest film.  The final diagnoses noted at the end 
of the hospitalization were pneumonitis, acute sinusitis, and 
otitis media.  

The following week, X-rays for "possible cocci follow-up" 
were taken; the conclusion was clearing of pneumonitis in the 
lingular segment of the left upper lobe.  A chest X-ray in 
March 1968, noted to be for "positive cocci skin test" was 
normal.  Chest X-rays obtained in conjunction with annual 
examinations in June 1968 and May 1969 were reported as 
normal.  In October 1967, a chest X-ray noted to be for 
"cocci follow-up" disclosed a small calcification in both 
hilar areas, with no active infiltrates.  In December 1969, a 
chest X-ray taken in connection with the veteran's upper 
respiratory complaints at that time was normal.  An annual 
examination report dated in August 1971 noted that a chest X-
ray had been normal.  

Subsequent to service, in November 1979, a chest X-ray 
disclosed a nodular density in the right upper lobe.  Several 
follow-up chest X-rays were obtained between that date and 
March 1980, to rule out neoplastic disease.  In December 
1979, the chest X-ray report noted that the lesion was 
"probably pleural-based and may be secondary to a scar from 
previous inflammatory disease."  The report went on to note 
"[t]he patient admits a past history of exposure to 
coccidioidomycosis in an endemic area."  The last chest X-
ray during this period did not show any changes, although 
follow-up in six months was recommended.  It was noted that 
the veteran had been previously exposed to 
coccidioidomycosis; however, the concern at that time was to 
rule out neoplasm.  A chest X-ray in October 1983, noted to 
be as "follow-up coccidioidomycosis," showed no significant 
abnormalities.  A chest X-ray in September 1985 noted a 
history of coccidioidomycosis, and the findings were noted to 
be consistent with chronic obstructive pulmonary disease.  

Evidence received subsequent to that determination includes a 
summary of a VA hospitalization in December 1993, for work-up 
of a right apical density.  It was noted that he had a 
history of coccidioidomycosis, in 1967, and that the veteran 
brought X-rays from the late 1960's and from 1977, which 
intermittently showed the presence and absence of the 
density, with two showing the density and two showing it to 
be absent.  A chest X-ray during the hospitalization showed a 
right apical, soft tissue density.  Laboratory tests were 
noted to include acid-fast bacilli, cytology and cultures, 
all of which were negative.  The discharge diagnosis was 
right apical pleural thickening.  However, on the VA Form 10-
7978M, Medical Record - Discharge Instructions, the pertinent 
diagnosis was "right apical lung mass, probable recurrent 
coccidioidomycosis."  

In April 1994, a VA examination was conducted.  Regarding his 
history of coccidioidomycosis, the veteran noted that he had 
been quite ill in 1967, while stationed in Phoenix, Arizona, 
and that an initial diagnosis of viral pneumonia had been 
made.  Subsequently, he had been tested for 
coccidioidomycosis, and had been found to have a positive 
complement fixation test for the disease.  Physical 
examination disclosed slight attenuation of the intensity of 
the respiratory murmur, and slight hyperresonance on 
percussion.  The impression was chronic obstructive pulmonary 
disease/bronchitis with a past history suggestive of 
coccidioidomycosis.  

At a hearing before the undersigned in May 1998, the veteran 
testified that he had been hospitalized in October 1967 for 
what was thought to be viral pneumonia at the time, but after 
his discharge, it was discovered that it had been 
coccidioidomycosis.  Currently, he has chronic obstructive 
pulmonary disease and emphysema which he believes are due to 
the coccidioidomycosis.  

VA medical records show that in March 1998, the veteran was 
hospitalized for treatment and evaluation of migrating 
polyarthralgia, positive staphylococcus blood culture, and 
possible auto-immune etiology.  Follow-up outpatient 
treatment records for that and other complaints dated in 1998 
include an assessment of emphysema in May 1998.  A note dated 
September 8, 1998, reported the subjective statements as the 
veteran stated that his hand and wrist pain were better.  He 
was on Naprosyn and Prednisone.  On examination, the lungs 
were clear.  The assessment was rheumatoid arthritis, benign 
prostatic hypertrophy, polyneuropathy, and 
"coccidioidomycosis (1967)."  Later in September, 
coccidioidomycosis by history in 1967 and emphysema with 
smoking abuse were noted.  In March 1999, chronic obstructive 
pulmonary disease was noted.  

A VA examination was conducted in February 1999.  The 
examiner noted that the remand, claims folder, and X-ray 
reports had all been reviewed.  The veteran reported that he 
was hospitalized in 1967 for what was thought to be viral 
pneumonia, but after his discharge, it became apparent that 
one of the blood tests had been positive for 
coccidioidomycosis.  He had never really had proven 
coccidioidomycosis based on sputum culture.  He was followed 
by the Public Health Service although never treated for 
coccidioidomycosis.  Spots on his chest X-ray were again 
noted in 1969.  The examiner noted that the veteran had known 
chronic obstructive pulmonary disease.  The impression was 
chronic bronchitis and history of exposure to 
coccidioidomycosis, without proof of treatment for active 
coccidioidomycosis infection of the lung.  It was noted that 
he had not really had proof of coccidioidomycosis as an 
active lung infection.  He had positive blood tests, which 
simply indicated that he was exposed to coccidioidomycosis 
and inhaled the organism within his lungs.  The apical 
pleural scarring, although possibly due to 
coccidioidomycosis, was felt to be more likely associated 
with repeated chest infections associated with his 
bronchitis.  "At any rate, his lung problem had its origin 
in the military in 1967."  It was also noted that he was a 
smoker, and that the pattern was typical of a long-term 
smoker.  

B.  Analysis

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  In evaluating the veteran's claim, if the 
evidence supports the claim or is in relative equipoise, the 
veteran prevails; only if a fair preponderance of the 
evidence is against the claim is the claim denied.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).   

Although the service medical records indicate two occasions 
on which the laboratory findings included a positive cocci 
skin test, several months prior to and during the October 
1967 hospitalization, the cocci serology, or blood test, was 
reported as negative, and the records do not show a verified 
diagnosis of coccidioidomycosis.  Although several chest X-
ray reports both during and after service indicate follow-up 
for coccidioidomycosis, it is significant to note that none 
of these included current findings of coccidioidomycosis.  
Moreover, the examiner in February 1999 concluded that the 
veteran had never had the active disease, although he had 
been exposed to the organism.  Additionally, although the 
veteran testified that coccidioidomycosis was not diagnosed 
until after his discharge from the hospital in October 1967, 
the fact remains that the evidence does not show any current 
disability which has been medically attributed to 
coccidioidomycosis.  Accordingly, the preponderance of the 
evidence is against the claim for service connection for 
coccidioidomycosis.  Moreover, because the evidence is not 
evenly balanced, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(a).  

Nevertheless, the examiner in February 1999 concluded that 
the veteran's current "lung problems" had their onset in 
service.  He diagnosed bronchitis, and the RO accordingly 
granted service connection for bronchitis in July 1999.  
However, the July 1999 rating sheet shows chronic obstructive 
pulmonary disease as a nonservice-connected condition.  A 
review of the file discloses that this disorder is on the 
rating sheet because entitlement to service connection was 
previously denied by the agency of original jurisdiction in 
July 1986, and again in January 1995.  

However, the VA examination report in February 1999 also 
noted a history of chronic obstructive pulmonary disease, and 
the recent treatment records principally show a diagnosis of 
chronic obstructive pulmonary disease or emphysema.  
Moreover, chronic obstructive pulmonary disease is defined as 
"any disorder, e.g., asthma, chronic bronchitis, and 
pulmonary emphysema, marked by persistent obstruction of 
bronchial air flow."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 483 
(27th ed. 1988).  

Consequently, in order to avoid future rating complications, 
the matter of the scope of the veteran's service-connected 
lung disability must be clarified.  Although the appeal has 
not been developed on the issue of chronic obstructive 
pulmonary disease, the veteran testified at his hearing that 
he believed chronic obstructive pulmonary disease and 
emphysema were due to his coccidioidomycosis in service.  
Once a veteran has submitted a well-grounded claim, the duty 
to assist attaches to all possible causes of the disability, 
and VA must adjudicate these additional causes.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  
Consequently, the Board has jurisdiction over this issue.  

Concerning the fact that there are two prior final denials of 
service connection for chronic obstructive pulmonary disease, 
most recently in January 1995, the Board notes that the 
February 1999 examination, relating the veteran's "lung 
problem" to service, together with recent treatment records 
showing a diagnosis of chronic obstructive pulmonary disease 
is new and material evidence sufficient to reopen the claim.  
See 38 U.S.C.A. §§ 5108, 7105 (West 1991); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Evans v. Brown, 9 Vet.App. 27 
(1996); 38 C.F.R. § 3.156(a) (1999).  

Although his chronic obstructive pulmonary disease and 
emphysema have not been shown to be have been due to 
coccidioidomycosis, the examiner in February 1999 explicitly 
concluded that the veteran's "lung problem" had its 
inception in service.  While only diagnosing chronic 
bronchitis, he noted that the veteran had been treated for 
chronic obstructive pulmonary disease, and recent treatment 
records identify chronic obstructive pulmonary disease and 
emphysema.  Further, as noted above, by definition, chronic 
obstructive pulmonary disease includes chronic bronchitis.  
Thus, for the sake of clarification, service-connection for 
chronic obstructive pulmonary disease, to include emphysema, 
as well as the chronic bronchitis granted by the RO, is 
granted.  

There is also medical evidence suggesting that the veteran's 
lung disability is related to his extensive smoking history.  
However, while the examiner in February 1999 alluded to this, 
he also concluded that the disability had its inception in 
service.  There is no medical evidence to the contrary, and, 
indeed, the service medical records show a nodule on the 
lung, although this has not been shown on all chest X-rays 
over the years.  Thus, notwithstanding any later contribution 
by the veteran's smoking over the years to his disability 
picture, because the disability had its onset in service, 
service connection is warranted. 


ORDER

Service connection for residuals of coccidioidomycosis is 
denied.

Service connection for chronic obstructive pulmonary disease, 
to include emphysema, is granted.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

